Answers.com Reports Q4 and Full Year 2010 Financial Results New York, NY, March 17, 2011 - Answers Corporation (NASDAQ: ANSW), creators of the leading answer engine Answers.com® todayreported financial results for its fourth quarter and full year ended December 31, 2010. Financial and Traffic Results (in thousands – except page views) Quarterly Results Three months ended December 31 Revenues Operating income Adjusted EBITDA WikiAnswers average daily page views ReferenceAnswers average daily page views Total Answers.com average daily page views Full Year Results Year ended December 31 Revenues Operating income Adjusted EBITDA WikiAnswers average daily page views ReferenceAnswers average daily page views Total Answers.com average daily page views See Appendix A for the 2009 and 2010 quarterly revenue, traffic and RPM data of our two Web properties. 1 About Answers Corporation Answers Corporation (NASDAQ: ANSW) owns and operates Answers.com, the leading Q&A site. Answers.com is a community-generated social knowledge Q&A platform, leveraging wiki-based technologies. Through the contributions of its large and growing community, answers are improved and updated over time. The award-winning Answers.com also includes content on millions of topics from over 250 licensed dictionaries and encyclopedias from leading publishers, including Houghton Mifflin, Barron's and Encyclopedia Britannica. The site supports English, French, Italian, German, Spanish and Tagalog (Filipino). (answ-f) For investor information, visit http://ir.answers.com. Answers.com is a registered trademark of Answers Corporation. All other marks belong to their respective owners. Proposed AFCV Holdings LLC Merger On February 2, 2011, Answers Corporation entered into a definitive merger agreement to have all of its outstanding shares of common stock, Series A convertible preferred stock and Series B convertible preferred stock, acquired by AFCV Holdings, LLC. Under the terms of the agreement, Answers Corporation’s common stock shareholders will receive $10.50 in cash for each outstanding share of common stock they own. The holders of Series A and Series B convertible preferred stock will also be entitled to receive cash consideration based on the number of the common stock into which those shares are convertible at the time of the merger. A special meeting of Answers.com stockholders has been called for April 12, 2011 to vote on adoption of the merger agreement. The merger is subject to adoption of the merger agreement by the Answers.com stockholders, and various other conditions set forth in the merger agreement. Answers.com has filed with the Securities and Exchange Commission a definitive proxy statement and other relevant materials in connection with the merger. The definitive proxy statement has been sent to the stockholders of Answers.com. Before making any voting decision with respect to the merger, stockholders are urged to read the proxy statement and the other relevant materials because they contain important information about the merger. The proxy statement and other relevant materials and any other documents filed by Answers.com with the SEC, may be obtained free of charge at the SEC's website at www.sec.gov or at Answers' website at http://ir.answers.com. In addition, stockholders may obtain free copies of the documents filed with the SEC by contacting Okapi Partners at (212) 297-0720. Safe Harbor Statement This press release contains statements that are forward-looking statements as defined under the Private Securities Litigation Reform Act of 1995. These forward-looking statements are subject to risks and uncertainties with respect to the consummation of theproposed AFCV merger.Such risks include the failure to satisfy the conditions of the proposed transaction, including failure to obtain the required approval of Answers.com stockholders or certain third party consents and certain adverse changes to the business of Answers.com, including as a result of factors detailed from time to time in reports filed with the SEC; the failure of the committed financing for the transaction; and potential litigation risks. Non-GAAP Financial Measures This press release, and the accompanying tables, include both financial measures in accordance with U.S. generally accepted accounting principles, or GAAP, as well as non-GAAP financial measures, including “Adjusted EBITDA”. The tables attached to this press release include reconciliations of these non-GAAP financial measures to the nearest GAAP financial measures. In addition, an “Explanation of Non-GAAP Financial Measures” is set forth in Appendix C attached to this press release. (Tables and Explanation of Non-GAAP Financial Measures, to follow) Investor Contact: Okapi Partners Steve Balet sbalet@okapipartners.com 2 Answers Corporation Condensed Consolidated Statements of Operations (in thousands) Three months ended December 31 Year ended December 31 $ Revenues: Advertising revenue: WikiAnswers ReferenceAnswers Answers service licensing 17 8 71 54 Costs and expenses: Cost of revenue Research and development Community development and marketing General and administrative Total operating expenses Operating income Interest income (expense), net 5 18 61 Other expense, net 5 6 Gain (loss) resulting from fair value adjustment of warrants Income (loss) before income taxes Income tax benefit (expense), net Net income (loss) 3 Answers Corporation Condensed Consolidated Statements of Cash Flows (in thousands) Year ended December 31 $ $ Cash flows from operating activities: Net income Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Increase in deposits in respect of employee severance obligations Increase in liability in respect of employee severance obligations Stock-based compensation to employees and directors Increase in deferred tax asset Increase in deferred tax liability 12 6 Fair value adjustments of warrants, net Loss on disposal of property and equipment 73 24 Increase in short-term deposits (restricted) - Increase in long-term deposits (restricted) Loss from exchange rate differences 6 35 Changes in operating assets and liabilities: Increase in accounts receivable, and prepaid expenses and other current assets Decrease (increase) in prepaid expenses, long-term 49 Increase (decrease) in accounts payable Increase (decrease) in accrued expenses, accrued compensation and other current liabilities Net cash provided by operating activities Cash flows from investing activities: Capital expenditures Purchases of marketable securities Net cash used in investing activities Cash flows from financing activities: Repayment of capital lease obligation Redpoint financing, net of issuance cost - Dividends paid Exercise of common stock options and warrants Net cash provided by (used in) financing activities Effect of exchange rate changes on cash and cash equivalents Net increase (decrease) in cash and cash equivalents Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year 4 Answers Corporation Condensed Consolidated Balance Sheets (in thousands, except for share and per share data) December 31 December 31 $ $ Assets Current assets: Cash and cash equivalents Marketable securities Short-term deposits (restricted) - Accounts receivable Prepaid expenses and other current assets Deferred tax asset 34 Total current assets Long-term deposits (restricted) Deposits in respect of employee severance obligations Property and equipment, net Other assets: Intangible assets, net Goodwill Prepaid expenses, long-term Deferred tax asset, long-term 14 22 Total other assets Total assets Liabilities and stockholders' equity Current liabilities: Accounts payable Accrued expenses and other current liabilities Accrued compensation Capital lease obligations – current portion 82 23 Total current liabilities Long-term liabilities: Liability in respect of employee severance obligations Capital lease obligations, net of current portion 24 - Deferred tax liability 38 44 Series A and Series B Warrants Total long-term liabilities Series A and Series B convertible preferred stock: $0.01 par value; stated value and liquidation preference of $101.76 per share for the Series A and $100 per share for the Series B Convertible Preferred Stock; 6% cumulative annual dividend; 130,000 shares authorized, issued and outstanding as of December 31, 2009 and 2010 Stockholders' equity: Preferred stock: $0.01 par value; 870,000 shares authorized as of December 31, 2009 and 2010, none issued - - Common stock: $0.001 par value; 100,000,000 shares authorized; 7,951,329 and 8,005,780 shares issued and outstandingas of December 31, 2009 and 2010, respectively 8 8 Additional paid-in capital Accumulated other comprehensive income 28 Accumulated deficit Total stockholders' equity Total liabilities and stockholders' equity 5 Answers Corporation Non-GAAP Financial Measures and Reconciliation of Non-GAAP Financial Measures to the nearest comparable GAAP Measures (in thousands) Three months ended December 31 Year ended December 31 Adjusted Cost of Revenue Cost of revenue Stock-based compensation expense Depreciation and amortization Adjusted Research and Development Research and development Stock-based compensation expense Depreciation and amortization Adjusted Community Development and Marketing Community development and marketing Stock-based compensation expense Depreciation and amortization Adjusted General and Administrative General and administrative Stock-based compensation expense Depreciation and amortization Expenses related to the AFCV acquisition - - Adjusted Operating Expenses Operating expenses Stock-based compensation expense Depreciation and amortization Expenses related to the AFCV acquisition - - Adjusted EBITDA Net income Income tax (benefit) expense 43 (Gain) loss resulting from fair value adjustment of warrants, net Foreign currency exchange rate differences 24 35 Interest (income) expense Stock-based compensation expense Depreciation and amortization Expenses related to the AFCV acquisition - - See discussion regarding Adjusted EBITDA in Appendix B for an explanation of the reconciling items noted above. 6 Appendix A Q1 Q2 Q3 Q4 Q1 Q2 Q3 Q4 Ad Revenue ($ - in thousands) WikiAnswers ReferenceAnswers Total WikiAnswers 67% 68% 69% 75% 79% 80% 75% 76% ReferenceAnswers 33% 32% 31% 25% 21% 20% 25% 24% Total 100% 100% 100% 100% 100% 100% 100% 100% Traffic – Average Daily Page Views WikiAnswers ReferenceAnswers Total WikiAnswers 64% 67% 69% 75% 77% 78% 77% 80% ReferenceAnswers 36% 33% 31% 25% 23% 22% 23% 20% Total 100% 100% 100% 100% 100% 100% 100% 100% RPM WikiAnswers ReferenceAnswers 7 Appendix B Explanation of Non-GAAP Financial Measures This earnings release and the accompanying financial tables include both financial measures in accordance with U.S. generally accepted accounting principles, or GAAP, as well as non-GAAP financial measures. The non-GAAP financial measure we refer to, Adjusted EBITDA, represents net income (loss) before interest, income taxes, depreciation, amortization, gain (loss) resulting from fair value adjustment of warrants, stock-based compensation, foreign currency exchange rate differences and expenses relating to the proposed acquisition of all the shares of the Company by AFCV Holdings LLC (“the AFCV Acquisition”). We also refer to Adjusted Cost of Revenue, Adjusted Research and Development, Adjusted Community Development and Marketing, Adjusted General and Administrative and Adjusted Operating Expenses, which are our GAAP expenses, adjusted for the expense items we exclude from Adjusted EBITDA. We use Adjusted EBITDA as an additional measure of our overall performance for purposes of business decision-making, developing budgets and managing expenditures. It is useful because it removes the impact of our capital structure (interest expense and gain (loss) resulting from fair value adjustment of warrants), asset base (amortization and depreciation), stock-based compensation expenses, taxes, foreign currency exchange rate differences and expenses relating to the AFCV Acquisition from our results of operations. We believe that the presentation of Adjusted EBITDA provides useful information to investors in their analysis of our results of operations for reasons similar to the reasons why we find it useful and because these measures enhance their overall understanding of the financial performance and prospects of our ongoing business operations. By reporting Adjusted EBITDA, we provide a basis for comparison of our business operations between current, past and future periods, and peer companies in our industry. More specifically, we believe that removing these impacts is important for several reasons: · Amortization of Intangible Assets. Adjusted EBITDA disregards amortization of intangible assets. Specifically, we exclude amortization of intangible assets resulting from the acquisition of WikiAnswers and other related assets in November 2006. This acquisition resulted in operating expenses that would not otherwise have been incurred. We believe that excluding such expenses is significant to investors, due to the fact that they derive from prior acquisition decisions and are not necessarily indicative of future cash operating costs. In addition, we believe that the amount of such expenses in any specific period may not directly correlate to the underlying performance of our business operations. While we exclude the aforesaid expenses from Adjusted EBITDA we do not exclude revenues derived as a result of such acquisitions. The amount of revenue that resulted from the acquisition of WikiAnswers and other related assets is disclosed in AppendixA. · Stock-based Compensation Expense. Adjusted EBITDA disregards expenses associated with stock-based compensation, a non-cash expense arising from the grant of stock-based awards to employees and directors. We believe that, because of the variety of equity awards used by companies, the varying methodologies for determining stock-based compensation expense, and the subjective assumptions involved in those determinations, excluding stock-based compensation from Adjusted EBITDA enhances the ability of management and investors to compare financial results over multiple periods. · Depreciation, Interest, Gain (Loss) Resulting from Fair Value Adjustment of Warrants, Taxes and Foreign Currency Exchange Rate Differences. We believe that, excluding these items from the Adjusted EBITDA measure provides investors with additional information to measure our performance, by excluding potential differences caused by variations in capital structures (affecting interest expense), asset composition, and tax positions. 8 · Expenses related to the AFCV acquisition. Adjusted EBITDA for the three months and year ended December 31, 2010, disregards $253 thousand costs associated with the AFCV acquisition. We believe that, excluding these costs provides investors with additional information to measure our performance. Adjusted EBITDA is not a measure of liquidity or financial performance under GAAP and should not be considered in isolation from, or as a substitute for, a measure of financial performance prepared in accordance with GAAP. Investors are cautioned that there are inherent limitations associated with the use of Adjusted EBITDA as an analytical tool. Some of these limitations are: · Non-GAAP financial measures are not based on a comprehensive set of accounting rules or principles; · Many of the adjustments to Adjusted EBITDA reflect the exclusion of items that are recurring and will be reflected in our financial results for the foreseeable future; · Other companies, including other companies in our industry, may calculate Adjusted EBITDA differently than us, thus limiting its usefulness as a comparative tool; · Adjusted EBITDA does not reflect the periodic costs of certain tangible and intangible assets used in generating revenues in our business; · Adjusted EBITDA does not reflect the costs incurred in connection with the AFCV Acquisition. · Adjusted EBITDA does not reflect interest income from our investments in cash and investment securities; · Adjusted EBITDA does not reflect gains and losses from foreign currency exchange rate differences; · Adjusted EBITDA does not reflect interest expense and other cost relating to financing our business, including gains and losses resulting from fair value adjustment of Redpoint Ventures’ warrants; · Adjusted EBITDA excludes taxes, which is an integral cost of doing business;and · Because Adjusted EBITDA does not include stock-based compensation, it does not reflect the cost of granting employees equity awards, a key factor in management’s ability to hire and retain employees. We compensate for these limitations by providing specific information in the reconciliation to the GAAP amounts excluded from Adjusted EBITDA.
